The court did not err in granting a nonsuit.
      DECIDED OCTOBER 11, 1939. REHEARING DENIED NOVEMBER 13, 1939.
A person who crosses the tracks of a railroad company, not at a public crossing, or at a private crossing established by law, or at a crossing which the railroad keeps up or helps to keep up, but at a place where people are accustomed to cross, and where the railroad has done nothing in an affirmative way, and has merely taken no action to prevent such customary crossing, is a trespasser. Tice v. Central ofGeorgia Railway Co., 25 Ga. App. 346 (103 S.E. 262); Pope
v. Seaboard Air-Line Ry. Co., 21 Ga. App. 251 (94 S.E. 311);Dodson v. Southern Railway Co., 55 Ga. App. 413, 417
(190 S.E. 392); Hammontree v. Southern Ry. Co., 45 Ga. App. 728
(165 S.E. 913); Southern Railway Co. v. Barfield, 112 Ga. 181
(37 S.E. 386). In an action based on ordinary negligence, a railroad company is not liable for an injury to such person when the undisputed evidence shows that she had an unobstructed view of the tracks for at least ten feet, and could have discovered that a train was approaching and thereby avoided injury by simply looking along the track. The fact that the pathway across the track was rough would make no difference, inasmuch as due care requires that a trespasser must anticipate the danger from an approaching train as much or more than injury from stumbling on a rough path leading to and across railroad-tracks. In such circumstances the trial court correctly granted a nonsuit. See cases cited herein. This ruling is not in conflict with the decisions which hold that the stop, look, and listen rule does not apply to persons who are not trespassers, and that a court can not say as a matter of law what degree of care a person not a trespasser must exercise in going upon a railroad-track.
Judgment affirmed on the main bill of exceptions. Cross-billof exceptions dismissed. Sutton, J., concurs.